Citation Nr: 0521824	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, including as secondary to service-connected tinea 
pedis or pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for a bilateral knee 
disability.  The RO re-evaluated the veteran's claim under 
the Veterans Claims Assistance Act in January 2002 and 
February 2003, and continued the previous denials.  In 
September 2002, the veteran testified at an RO hearing.

The Board remanded this case in January 2004 for additional 
development.  Unfortunately, the Board finds that additional 
development is still necessary to reach a decision in this 
case.  The Board regrets any inconvenience caused by the 
delay.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran filed a service connection claim for a bilateral 
knee disability in March 1998.  He testified at a September 
2002 RO hearing that his knee problems are a result of his 
service-connected pes planus or tinea pedis.  

The record shows October 2002 VA MRI findings of right knee 
medial collateral ligament strain and excessive marrow 
expansion; and left knee chrondromalacia patella with suspect 
injury to the medial meniscus.  The record also shows a 
January 2002 letter from a private physician showing the 
veteran's reports of walking on the outside of his feet for 8 
1/2 years, and the physician's statement that a compensatory 
antalgic gait with the feet held in inversion could lead to 
knee pain.  Additionally, a November 2002 VA examiner stated 
that the veteran's current problems are more likely than not 
related to his service-connected initial disease; and that 
the veteran's knee disease was as likely as not related to 
the rest of his leg pain.  

As this evidence was not conclusive on whether the veteran's 
knee disability was related to service, the Board remanded 
this case in January 2004 for a VA examination and opinion.  
A June 2004 VA examiner found that the veteran did not have a 
present knee disability, and thus did not offer a medical 
opinion on whether any knee disability was related to 
service.  Although the VA examiner indicated that he had 
reviewed the claims file, he did not account for or discuss 
the October 2002 MRI findings showing left knee 
chondromalacia patella and suspect injury to the medial 
meniscus, and right knee medial collateral ligament strain.  
Accordingly, the Board finds that an additional opinion is 
necessary before a determination can be reached in this case.

Therefore, in order to ensure that VA has met its duty to 
assist the veteran in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the AMC for the 
following development:

1.  The claims file should be returned 
to the same VA examiner, who conducted 
the June 2004 VA examination.  
Specifically, the examiner should be 
asked to review the October 2002 VA MRI 
findings showing bilateral knee 
disorders.  The examiner should then 
state whether or not the veteran has a 
current bilateral knee disability.  If 
so, the examiner should state whether it 
is at least as likely as not (50-50 
chance) that the veteran's current 
bilateral knee disability was:
(a)	caused by his service-connected pes 
planus or tinea pedis, or any altered 
gait associated therewith; 
(b)	aggravated by his service-connected 
pes planus or tinea pedis, or any 
altered gait associated therewith; or 
(c)	related to any in-service disease 
or injury.  

If the examiner cannot make these 
assessments without examining the 
veteran, the veteran should be scheduled 
for an examination, including any 
necessary MRI studies.  If the same 
examiner is not available, then the 
above opinion and/ or examination should 
be conducted by the another VA 
orthopedic physician.  All necessary 
tests and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided, that fact 
should be noted and the AMC should 
explain in detail why securing the 
opinion is not possible.    

2.  Then, the AMC should re-adjudicate 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

 
 
 
 


